Appeal from a judgment of the County Court of Sullivan County, rendered December 28, 1979, revoking defendant’s probation, following his conviction of grand larceny in the second degree. Defendant initially pleaded guilty to the crime of grand larceny in the second degree (a class D felony) on October 8, 1976, and was sentenced to five years of probation. The plea was premised upon the embezzlement of large sums of money from a bank account belonging to the Liberty Cemetery Association and a condition of probation was that he would mow and cut the cemetery’s grass during the grass growing season. The defendant, on March 8, 1979, was charged with being in violation of several conditions of probation. On October 31, 1979, he pleaded guilty to the charges and on December 28, 1979 was sentenced to an indeterminate term of 0 to 5 years’ incarceration. Under the circumstances, the sentence imposed was not excessive. Judgment affirmed. Mahoney, P. J., Greenblott, Main, Mikoll and Herlihy, JJ., concur.